Exhibit 99.1 Sandspring Resources Ltd. (An exploration stage entity) Consolidated Financial Statements Expressed in Canadian Dollars Years Ended December 31, 2010 and 2009 KPMG LLP Chartered Accountants Telephone (416) 777-8500 Bay Adelaide Centre Fax (416) 777-8818 333 Bay Street, Suite 4600 Internet www.kpmg.ca Toronto, OntarioM5H 2S5 Canada INDEPENDENT AUDITORS' REPORT To the Shareholders of Sandspring Resources Ltd. We have audited the accompanying consolidated financial statements of Sandspring Resources Ltd., which comprise the consolidated balance sheets as at December 31, 2010 and 2009 and the consolidated statements of operations and deficit, changes in shareholders’ equity and cash flows for the years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidatedfinancial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Sandspring Resources Ltd. as at December 31, 2010 and 2009, and its consolidated results of operations and its consolidated cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. /s/ KPMG LLP Chartered Accountants, Licensed Public Accountants Toronto, Canada April 25, 2011 KPMG LLP, is a Canadian limited liability partnership and a member firm of the KPMG Network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The accompanying consolidated financial statements of Sandspring Resources Ltd. (an exploration stage entity) were prepared by management in accordance with Canadian generally accepted accounting principles.Management acknowledges responsibility for the preparation of the consolidated financial statements, including responsibility for significant accounting judgments and estimates and the choice of accounting principles and methods that are appropriate to the Company’s circumstances.The significant accounting policies of the Company are summarized in Note 2 to the consolidated financial statements. The Board of Directors is responsible for reviewing and approving the consolidated financial statements together with other financial information of the Company and for ensuring that management fulfills its financial reporting responsibilities.An Audit Committee assists the Board of Directors in fulfilling this responsibility.The Audit Committee meets with management as well as with the independent auditors to review the consolidated financial statements together with other financial information of the Company.The Audit Committee reports its findings to the Board of Directors for its consideration in approving the consolidated financial statements together with other financial information of the Company for issuance to the shareholders. Management recognizes its responsibility for conducting the Company’s affairs in compliance with established financial standards, and applicable laws and regulations, and for maintaining proper standards of conduct for its activities. /s/ Rich Munson /s/ Scott Issel Chief Executive Officer Chief Financial Officer Toronto, Canada April 26, 2011 1 SANDSPRING RESOURCES LTD. (An Exploration Stage Entity) CONSOLIDATED BALANCE SHEETS (Expressed in Canadian Dollars) 12/31/2010 12/31/2009 ASSETS Notes $ $ Current Cash and cash equivalents Prepaid expenses Equipment 6 Mineral interests 7 LIABILITIES Current liabilities Accounts payable and accrued liabilities Current portion of note payable 8 - Future income tax liabilities 12 SHAREHOLDERS' EQUITY Common Shares 9 Warrants 10 Stock Options 11 Deficit ) ) Commitments - Note 15 Subsequent events - Note 16 The accompanying notes are an integral part of these consolidated financial statements. On behalf of the Board of Directors: "Signed" "Signed" Rich Munson, CEO/Director P. Greg Barnes, Director 2 SANDSPRING RESOURCES LTD. (An Exploration Stage Entity) CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT (Expressed in Canadian Dollars) For the year ended For the year ended 12/31/2010 12/31/2009 Notes $ $ Expenditures Acquisition fees - Administrative Consulting Depreciation Foreign exchange loss Other Professional fees Salaries and other benefits Shareholder information Stock based compensation Transfer, listing and filing fees Travel Other Interest income Net loss before income taxes ) ) Income tax recovery 12 - Net loss and comprehensive loss for the year ) ) Deficit, beginning of year ) ) Deficit, end of year ) ) Loss per share 13 Basic ) ) Diluted ) ) Weighted average number of shares outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 SANDSPRING RESOURCES LTD. (An Exploration Stage Entity) CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Expressed in Canadian Dollars) Common Shares Warrants Stock Options Deficit Total Balance, December 31, 2008 - - ) ) Shares issued on non-brokered private placement - - - Shares issued on exercise of agent's options - - - Shares issued on conversion of GoldHeart convertible notes - - - Shares issued on conversion of GoldHeart 2009 convertible notes - - Shares issued on CGR debt conversion - - Shares issued on RCC private placement - - Shares issued as consideration to GoldHeart - - - Shares issued on exercise of compensation - options ) - - Stock based compensation recognized - - - Net loss for the year - - - ) ) Balance, December 31, 2009 ) Shares issued on exercise of special warrants (Note 9(i)) - - - Value of special warrants exercised (Note 9(i)) ) - - - Share issue cost from early exercise program (Note 9 (ii)) - ) - - ) Shares issued on private placement (Note 9(iii)) - - - Share issue cost from private placement (Note 9(iii)) ) - - - ) Shares issued on exercise of compensation options (Note 9(iv)) - - - Shares issued on exercise of broker warrants (Note 9(v)) - - - Shares issued on exercise of warrants (Note 10) - - - Value of warrants exercised (Note 10) ) - - - Shares issued on exercise of options (Note 11) - - - Value of options exercised (Note 11) - ) - - Stock based compensation recognized (Note 11) - - - Net loss for the year - - - ) ) Balance, December 31, 2010 ) The accompanying notes are an integral part of these consolidated financial statements. 4 SANDSPRING RESOURCES LTD. (An Exploration Stage Entity) CONSOLIDATED STATEMENTS OF CASH FLOW (Expressed in Canadian Dollars) For the year ended For the year ended 12/31/2010 12/31/2009 Cash provided by: Notes $ $ Operating Activities Net loss ) ) Adjustments for: Depreciation Stock-based compensation Income tax recovery - ) Change in non-cash working capital Prepaid expenses ) Accounts payable ) ) Investing Activities Purchase of equipment 6 ) ) Acquisition of mineral interest, net of cash acquired - ) Expenditure on resource assets 7 ) Financing Activities Issuance of common shares for cash Issuance of special warrants - Proceeds from exercise of stock options Proceeds from exercise of warrants - Proceeds from exercise of compensation options - Note payable - advances - Note payable - repayments ) ) Effects of exchange rate changes on cash ) Cash and cash equivalents, beginning of period Net increase in cash Cash and cash equivalents, end of period The accompanying notes are an integral part of these consolidated financial statements. 5 Sandspring Resources Ltd. (An exploration stage entity) Notes to Consolidated Financial Statements (Expressed in Canadian Dollars) Years Ended December 31, 2010 and 2009 1.Nature of Operations Sandspring Resources Ltd. (“Sandspring” or “the Company”) was incorporated pursuant to the provisions of the Business Corporations Act (Alberta) on September 20, 2006 and was classified as a Capital Pool Company (“CPC”) as defined in Policy 2.4 (“Policy 2.4”) of the TSX Venture Exchange (the “Exchange”). On November 24, 2009, the Company announced the completion of the acquisition of 100% of the issued and outstanding shares of GoldHeart Investment Holdings Ltd. (“GoldHeart”), satisfying the requirement of a CPC, listed on the Exchange (the “Qualifying Transaction”).GoldHeart was incorporated by Articles of Association under the laws of the British Virgin Islands on October 15, 2008.GoldHeart’s primary asset is an investment in 100% of the common stock of ETK Inc. (“ETK”).ETK was incorporated on October 29, 1999 under the Companies Act of Guyana. GoldHeart, through its wholly-owned subsidiary ETK, holds certain mineral and prospecting interests through a joint venture agreement called the Upper Puruni Venture (“Upper Puruni Venture”) that is the holder of the Toroparu Gold-Copper Prospect, located in the Republic of Guyana, South America. The accompanying consolidated financial statements reflect the historical results of Sandspring, and the consolidated results of operations of the Company subsequent to the acquisition of GoldHeart. The Company is in the process of exploring its mineral properties and has not yet established whether the mineral exploration properties contain reserves that are economically recoverable.The recovery of amounts capitalized for mineral interests on the balance sheet are dependent upon the existence of economically recoverable mineral deposits, the ability of the Company to complete exploration and/or development of the properties, including related financing requirements and upon future profitable production or, alternatively, upon proceeds from the disposition of the properties.To date, the Company has not earned significant revenues relative to its costs incurred for exploration activities.Accordingly, it is considered to be in the development stage as defined by the Canadian Institute of Chartered Accountants (the “CICA”) Accounting Guideline 11. 2. Basis of Presentation and Summary of Significant Accounting Policies The accounting policies of the Company are in accordance with Canadian generally accepted accounting principles (“GAAP”).Outlined below are those policies considered significant. Consolidation and Joint Ventures These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries:GoldHeart and its wholly-owned subsidiary ETK. Substantially all of the Company’s exploration and development activities are conducted jointly with other companies.These financial statements reflect only the Company’s proportionate interest in such activities. 6 Sandspring Resources Ltd. (An exploration stage entity) Notes to Consolidated Financial Statements (Expressed in Canadian Dollars) Years Ended December 31, 2010 and 2009 Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in financial statements and related notes.The most significant estimates and assumptions include the valuation of the mineral exploration properties, the valuation of stock based compensation and other stock based payments, the valuation of warrants, and determination of future income tax liabilities.Actual results could differ materially from those estimates.Management believes that the estimates are reasonable. Revenue Recognition The Company views all of its activities to date as being exploration centered and does not consider the small level of gold production to be more than an incidental result of its exploration activities.Therefore all revenues are netted against exploration and development expenses being capitalized as mineral interests upon receipt of cash from sales. Cash and Cash Equivalents Cash and cash equivalents consist of cash on hand and balances with financial institutions, including guaranteed investment certificates with maturity dates of 3 months or less after the date of acquisition. Translation of Foreign Currencies The Company’s functional currency is the Canadian dollar.GoldHeart’s functional currency is the US dollar.ETK’s functional currency is the Guyanese dollar.The Company presents the consolidated financial statements in Canadian dollars, using the temporal method whereby monetary items are converted to Canadian dollars at the period end rate and non-monetary items are translated at historical exchange rates.Exchange gains or losses on monetary items are recorded in the statement of operations and deficit. Equipment Equipment is stated at cost.Depreciation is provided on a straight-line basis on the expected useful lives of the assets using the following annual rates. % Heavy Equipment 5 to 10 Office Furniture & Equipment 10 to 20 Camp Equipment 20 Motor Vehicles 20 Other Equipment 20 7 Sandspring Resources Ltd. (An exploration stage entity) Notes to Consolidated Financial Statements (Expressed in Canadian Dollars) Years Ended December 31, 2010 and 2009 Mineral Interests Exploration and development expenses relating to mineral properties and deferred exploration and development expenditures are carried at cost until they are brought into commercial production, at which time they are depleted over the estimated useful life of the mineral property.Costs include the cash consideration and the fair market value of the shares issued for the acquisition of mineral properties.The carrying value of the mineral properties will be depleted on a unit-of-production basis over the expected life of the mineral property or written off when they are abandoned or if a project proves to be uneconomical.Proceeds from the sale of a mining asset are applied to reduce the related carrying costs; any excess is reflected as a gain in the consolidated statements of operations and deficit. The Company reviews the carrying value of mineral properties and deferred exploration costs whenever events or changes in circumstances indicate the carrying value may not be recoverable.This review is generally made with reference to the timing of exploration work, work programs proposed, exploration results achieved by the Company and by others in the related area of interest, and an assessment of the likely results to be achieved from performance of further exploration and development. When the results of this review indicate that a condition of impairment exists, the Company estimates the net recoverable amount of the deferred exploration costs and related mining rights by reference to the potential for success of further exploration activity and/or the likely proceeds to be received from sale or assignment of the rights.When the carrying values of mining rights or deferred exploration costs are estimated to exceed their net recoverable amounts, a provision is made for the decline in value. Asset Retirement Obligations The Company is subject to the provision of CICA Handbook Section 3110, Asset Retirement Obligations, which require the estimated fair value of any asset retirement obligations to be recognized as a liability in the period in which the related environmental disturbance occurs and the present value of the associated future costs can be reasonably estimated.As of December 31, 2010 and 2009 the Company has not incurred and is not committed to any asset retirement obligations in respect of its mineral exploration properties. Impairment of Long-Lived Assets The carrying values of mineral properties and equipment are reviewed for impairment when events or changes in circumstances indicate the carrying value may not be recoverable.Impairment is considered to exist if the total estimated future undiscounted cash flows are less than the carrying amount of the assets.Estimated undiscounted future net cash flows for properties in which a mineral resource has been identified are calculated using estimated future production, commodity prices, operating and capital costs and reclamation and closure costs.If it is determined that the future net cash flows from a property are less than the carrying value, then an impairment loss is recorded to write down the property to fair value. 8 Sandspring Resources Ltd. (An exploration stage entity) Notes to Consolidated Financial Statements (Expressed in Canadian Dollars) Years Ended December 31, 2010 and 2009 Future Income Taxes Income taxes are calculated using the asset and liability method of accounting for income taxes.Temporary differences arising from the difference between the tax basis of an asset or liability and its carrying value on the balance sheet are used to calculate future income tax liabilities or assets.Future income tax liabilities or assets are calculated using enacted or substantively enacted tax rates experienced to apply in the periods that the temporary differences are expected to be realized or settled.The effect on future tax assets and liabilities of a change in tax rates is recognized in income in the period that substantive enactment occurs.To the extent that the Company does not consider it to be more likely than not that a future tax asset will be recovered, it provides a valuation allowance against the excess. Measurement Uncertainty The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Significant areas requiring the use of management estimates include the determination of asset retirement obligations, future income taxes, depletion, amortization and the related useful lives of equipment, and the recoverability of mineral properties and equipment.By their nature, these estimates are subject to measurement uncertainty, and the effect of changes in such estimates on the financial statements of future periods could be significant. Loss per Share Basic loss per share is computed by dividing loss by the weighted average number of common shares outstanding.Diluted earnings per share reflect the potential dilution that would occur if dilutive securities were exercised or converted to common stock.The dilutive effect of options and warrants and their equivalent is computed by application of the treasury stock method and the effect of convertible securities by the “if converted” method.Fully diluted amounts are not presented when the effect of the computation is anti-dilutive. Stock-based Compensation The Company uses the fair value method to account for stock options granted.Under the fair value method, the Company recognizes estimated compensation expense related to stock options over the vesting period of the options granted, with the related credit being allocated to stock options within shareholders’ equity.Upon exercise of stock options, amounts previously credited to stock options under shareholders’ equity are reversed and credited to share capital.Upon cancellation and expiry of stock options, amounts previously credited to stock options under shareholders’ equity are reversed and credited to contributed surplus. 9 Sandspring Resources Ltd. (An exploration stage entity) Notes to Consolidated Financial Statements (Expressed in Canadian Dollars) Years Ended December 31, 2010 and 2009 Recent accounting pronouncements International Financial Reporting Standards (“IFRS”) In January 2006, the CICA’s Accounting Standards Board ("AcSB") formally adopted the strategy of replacing Canadian GAAP with IFRS for Canadian enterprises with public accountability.On February 13, 2008, the AcSB confirmed that the use of IFRS will be required in 2011 for publicly accountable enterprises.For these entities, IFRS will be required for interim and annual financial statements relating to fiscal years beginning on or after January 1, 2011.The Company will be required to have prepared, in time for its first quarter of fiscal 2011 filing, comparative financial statements in accordance with IFRS for the three months ended March 31, 3.Acquisition On November 24, 2009, Sandspring completed the Qualifying Transaction and acquired 100% of the issued and outstanding shares of GoldHeart.The acquisition has been accounted for as an asset acquisition as GoldHeart is not considered to be a business for accounting purposes. The Company acquired from Crescent Global Gold Ltd. (“CGG”) and Mercedario Limited (“Mercedario”), the 1,000 aggregate shares of GoldHeart (800 shares and 200 shares, respectively), representing 100% of the issued and outstanding shares of GoldHeart.In exchange for the GoldHeart shares, the Company issued 30,525,030 common shares of the Company to CGG and 7,631,258 common shares of the Company to Mercedario, for a total issuance of 38,156,288 common shares of the Company; these common shares were issued at an aggregate value of $19,078,144. Additionally, in connection with the acquisition, the Company assumed and paid the following: · All amounts outstanding at the closing date, in respect of the 2008 Convertible Debt of GoldHeart, through the issuance of 5,294,832 common shares at a deemed per-share value of $0.5308 (USD$0.50); · The 2009 Convertible Debt of GoldHeart, through the issuance of 1,578,511 units (the “Convertible Debt Units”) at a unit price of $0.35.Each unit consists of one common share and one-half warrant.Warrants have an exercise price of $0.50 and expiry of November 24, 2012. The total aggregate consideration valued at $23,163,848 is comprised of: a) $19,078,144 based on the value of the common shares to acquire GoldHeart; b) $722,728 of transaction costs; c) $2,810,497 for retirement of 2008 Convertible Debt; and d) $552,479 for retirement of 2009 Convertible debt 10 Sandspring Resources Ltd. (An exploration stage entity) Notes to Consolidated Financial Statements (Expressed in Canadian Dollars) Years Ended December 31, 2010 and 2009 The fair value of assets acquired, based on the consideration paid, is as follows: Current assets, including cash of $173,767 $ Capital assets Mineral interests Current Liabilities ) Note Payable (Note 8) ) Future tax liabilities ) Total Consideration $ GoldHeart has rights to certain property claims under the Upper Puruni Venture agreement between ETK and Mr. Alfro Alphonso (“Alphonso”).The Toroparu Gold-Copper Prospect is subject to the terms of the Upper Puruni Venture that stipulates ETK is the sole operator and has the sole decision-making discretion in all matters related to the conduct of prospecting, exploration, development activities, and mining activities for the recovery of gold or other metals, minerals or gemstones from the lands under the Upper Puruni Venture.An in-kind royalty of 6% is payable to Alphonso on all gold production from the claims subject to the Upper Puruni Venture. The Upper Puruni Venture also gives ETK the option of purchasing 100% of Alphonso’s interest in the Upper Puruni Venture for the sum of $20,004,000 (USD$20,000,000).The Buy-Out Option does not have an expiry date.There are no credits against the $20,004,000 (USD$20,000,000) option price for royalty or other payments made by ETK to Alphonso. In addition, GoldHeart has rights to certain property claims under the Daniels Joint Venture Agreement (the “Daniels Joint Venture”) between ETK and Wallace (Edgar) Daniels (“Daniels”). Pursuant to the Daniels Joint Venture, ETK acquired sole operatorship and sole decision-making discretion in all matters pertaining to gold exploration of the lands subject to the Daniels Joint Venture. ETK has the exclusive right to mine and sell all gold and other precious metals it may recover from the lands subject to the Daniels Joint Venture.The Daniels Joint Venture provides for a payment to Daniels of an annual rental equal to 10% of the total rental payments for claims which are subject to the Daniels Joint Venture and a 1% net profits interest to Daniels of up to, but not to exceed, $50,010 (USD$50,000) over the term of the Daniels Joint Venture. In addition, GoldHeart has rights to certain property claims under the Godette Joint Venture Agreement (the “Godette Joint Venture”) between ETK and Verna Godette (“Godette”).Pursuant to the Godette Joint Venture, ETK has sole operatorship and sole decision-making discretion in all matters pertaining to gold exploration on the lands subject to the Godette Joint Venture.ETK also has the sole and exclusive right to sell all gold, other precious metals or gemstones it may recover from the properties.The Godette Joint Venture also gives ETK the option of purchasing 100% of the Godettes’ interest in the Godette Joint Venture for the sum of
